OFFICE OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                           AUSTIN




Honorable W. Clinton Oweley, Direotor          /"
IMa Utilitiw Divj#lon
RallmaQ Oonmbrloa of Tsar
Aaatia, Paas~
Dear Sir!
Honorable 'E'.
             Clinton Guslay, page 2


          The statute not only makes no distinction
between private and public corporations, but section
3 of the Act specifically includes vmunicipal* aorpora-
tions. %ere public corporations under the general law
am In pursuit of proprietsry, rather than governmental,
enterprises, they are subject to the linbilitiee of
private enteryises in such instances. It is our oplrion
that they should be required to take out licenses, in-
asmuch as the operation of a butane gas systea is not
goverll5wlta1in nature. City of Ysleta v. Babbitt, 28
S. I?.702; CitY,o< ~WiahitaFalls v. Llpsoom~,,~O8. P.
(2a) 867.;error ratPssd; Citp.of ~~~illo V. fmah l 267
S.'E. 702 (Tel. Con. App.)
Honorable 7:.Clinton Cwsley. page 3


KIlthe absende of the federal government having assumed
jurisdiction over such matters, it is our opinion that
a state may impose all reasonable and non-discriminatory
regulations upon such commerce as may be necessary or
rise in pursuanoe of the police powers of this state.
The Supreme Court of the United States, in the case of
Sligh v. Kirkwood, 237 0. S. 52, has held that there may
be legitimate action by tie state in the matter of local
police regulation over interstate oonmerce, which the
atate may take, until Congress exarcises Its exoluslve
end supreme authority upon ,thesubject. The saw court
in the ode of.Tsxas,Caopanyv. Brown, 258 U./a. 4&j,,
hald tb8t.a 8tqta.is   nlthl+ifs gwa~eata+awars          in
roqa*ing  lnapsa~osi~ inoluding tasts asito quality, a8
a rafa&ua+ with.rampsot to ~inilammabla    aabstsnoas,~sueh
                        ;whan fow!ul within it8 bord*ti,
as petrolean ptodtiozofs;
or even *en aoting.:h~eomaroa trm &tat* to'cstati
‘(th6rebeing ~fie:&igfrlationb~~Oongrs8~ upon ‘thewb-




           (4) lad :.lsw  jloeanot.pwport, to pre~sarlb6
tha ,mmber of,est+b+hments vhioh wr,,be ~paratad by
tipersoni firm or ,oorpomtioh.lurder.a;~,ib~,e'to      en-
gags'in ~a pbase'~stthe liqaafiad' ral.4+ gas ~‘iadustry.
Tba:aatter or ~ths:hbar of @stab,   E hammtS~. t&r the aon-
4amt or~sach basimsa is sntire~y~dGwetioiuary        rfth
the llo~sea. d&patte &Itln, 28 Tti.,Ap~..:30~,         13
8. w. 10. It msK not appear to be ilisirab~e~~that      t&lb
shouldbs 60; bmt thq lam aunt be eHaro+d~&aaor~ing~~
to ita tams,   and iqterprstatloa   ani% ooiWz&otloxi man-
not be slllowed'tosclme ths,,funotionof~iegislatlon.
Under the law a6 prsseatl~~dra~, we ata OOaStIdn~
to answer your fourth qu6stion theit a.llmmse to engag+
In a phase of the liquefied-petrolear~ gae'industry
~I11 8617Qas authority for'the oondmat of saoh phascy
of the bnaineaa in as many places or establishments
 Honorable W. Clinton Owsley, page 4


 as he, they or it may desire. However, a license to en- !
 gage in only one phase of the business will not serve    ’
 as authority to conduct a separate and distinct phase,
 even at the same establishment. The act seem, in sea-
 tlons 2b (1)) (2) and (J), to contemplate the separate
 licensing of distinat phases of the industry, such as
 manuracturlng of equipment on the one hand, and tha trans-
 portation of the gas on the other. SO a lleense to emgage
 in the manufacture of equipment will not serve as author-
 ity i'or engaging in the transportation or the gas to be
 used in the equipnant.
               (5). Tour    fifth   question presente:a diftment
 situat$on     ira   that   preemntod
                              In m    f cnuth. A oorpora-
 tlon may     operatewider au aasumad name. Artlola
             not
 1069, Panal God.. Ia 0111:
                          ~opinion,the oonduot or the
 bwSaese of thenJ; AS. .SarburatorCaptpaay,'   thereion,
 ia.mot to be regardod~es'anoth;halrtablisbient.aaintcrinod
 by the ~-68 Isoh~ual~hb6rat~e,~isao,;ana:t~~ori
 authorized 4UidO.T+hk' lisa~e~~irrbtu~d-o~~ths
                                              ;oorporntio&
 but i8 to -bs:r~,qWsd.  Deba,baalsea~o~ndtloted~by tl16:da;
 dlvldual maarbers :,and-~atoekholdern;~ea
                                         an aaroelatlo&.~~fr
 gro therefore  of %h*~:opf;nion.
                                that~though the I',,lbS*',,';T
 fJarbor&or Coiapeaf~Laybe   awag@   la .the'.samep&ao'@~~'L
 ~the~~llqiwicded
                peW&omm    gar indQs.trrae the Pena Ns4&&@--
 iqxl Laboratorisai,‘,
                   Uo. ; the Uaanna: to ,angagain &a’.
  hase or the ~bnsineasissued to the Taxa. YeChagiodt_:
,:-
 &boratories , Inc.; dll not 1raPreto the bansfit of
 the   J. h 5. CarburetorWapany.
           (6)' ID reqtnute to your que,stfon~~o.'6,
 it ia our brliai.Shit all retiae.riel,:Pa~aptaring
 lfquafiod petrotaam gases rr.raqulrot  bl ~thiatatmto
 to obtain a 1104~8 aad p at bead. In eoaaeatlonwith
  their operations In refi.+   and selling .thd~prod-t
  to pi’;6line,o~panles , the
                           $               .haeia
                               neaesse%rily.      dertaln
  equipment neoeesaly'for the 'purposeof loadin&the gas
  into gaatrncks end delivering it'into gaaplpe lines.
 undoubtedly, that  portion or Seotlon 2b 42)~~or~Houae
  Bill 792, requir~ng.,lfoenaeaon the 'partoi those an-
  gaRed *in the bks+aass of transporting 'or disrmnsiq
-liquefied petroleti gases and/or ‘thesale and/or ln-
  etallation ol'any apparatus ror the storage and/or dis-.
  pensfng or liquefied petroleum gas" oovdm their opera-
  tions. They are engaged in dlapensing lfqueried
  petioleum gas. They are engaged in the sale of souh
Honorable Y. Clinton Owala~, paga 5~


gaa .and a risk ihcident to auoh operation is,&uilm,
it not ldentioal, with those that'are~incide,nt',tc-the
actual transportation of.gas ovqr hfghwsys. The wol'd
wdlapenaing~ aa,uaed in the Aot, indapdndent of or in
connection with the word aaela~.undoubtedlf',,inoludes
the functions of dallverlng gaa into a pipe line or
of dalivering gae Into a truok tank or tank car.




                   19,   1940
                                .BY